DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/5/2022 has been entered.

Response to Arguments by Applicant
Applicant’s arguments and amendments with respect to the rejection of claim(s) 1, 9, 15, and their dependent claims under 35 U.S.C § 103 have been fully considered and are persuasive, but the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9, and 15 recite (emphasis added) “the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment…” and “updating, by the ECU, the map data based on the length of expected impediment due to at least one of the one or more conditions included in the received road data…” Because the word “length” could be used to describe a physical dimension of the impediment or the period of time in which the impediment may be present, the scope of the claim is indefinite. Examiner notes that at least paragraph [0023] of the specification implies the latter meaning, and the claims were therefore interpreted to describe a period of time in the rejections below under 35 U.S.C § 103. This rejection under 35 U.S.C. 112(b) could be overcome, for example, by replacing the language of “a length of expected impediment” with “an expected duration of the presence of an impediment” or similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-9, and 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Powers US 20150166072 A1 (hereinafter Powers) in view of Nakamura US 20190259272 A1 (hereinafter Nakamura) and Shami US 20180314259 A1 (hereinafter Shami).

Regarding claim 1, Powers teaches a system for a vehicle for verifying a state of a road (Fig. 4, Exemplary System 400) the system comprising:
a sensor configured to detect sensor data associated with the road (Fig. 4, Wheel Sensor 401, Fixed Sensor 402, Additional Sensor 403; [0002] “The present invention relates to a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface”);
a transceiver configured to communicate with a remote data server (Fig. 4, Communications Node 404; Fig. 4, Cloud Database 408; [0062] “The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408…”);
a memory (Fig. 4, Memory 410) configured to store map data ([0046] “In one embodiment, input to a model takes the form a more complex "profile", which includes an array of data associated with a given vehicle… an array of COF versus slip ratio curves for a single vehicle in a number of different environmental conditions… this profile(s) is stored at the vehicle in a memory unit.” Examiner interprets “array of data associated with a given vehicle” to be map data.);
and an electronic control unit connected to the sensor, the transceiver, and the memory (Fig. 4, Processing Module 405) and configured to
receive, by the transceiver and from the remote data server, (i) road data relating to one or more conditions associated with the road […] and (ii) maneuvering data relating to the road and one or more vehicles (Fig. 4, Communications Node 404; [0066] “The road type/condition information and weather information as well as other information are received at the system 400 from an external source via the communications node 404.”),
Powers does not explicitly disclose the following elements:
Receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment
determine, based on the received maneuvering data, that each vehicle of a percentage of the one or more vehicles avoided the road in spite of a navigational instruction to traverse the road,
update the map data based on the length of expected impediment due to at least one of the one or more conditions included in the received road data and the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road,
and control, based on the sensor data and the updated map data, the vehicle to avoid the road.
However, Nakamura does disclose determine, based on the received maneuvering data, that each vehicle of a percentage of the one or more vehicles avoided the road in spite of a navigational instruction to traverse the road, ([0065] “Here, a road section through which the mobile unit has not actually passed despite the fact that the user is guided thereto once can be estimated to be a road section around which the user has intentionally detoured, and can be estimated to be a road section around which the user has detoured as a result of him/her determining that the road section is inaccessible.” [0050]-[0051] “A road section through which the probe car P has not passed has the likelihood of being inaccessible and thus is set with a caution color that calls user's attention. Furthermore, by the function of the inaccessible road section estimation module 21c, the control part 20 sets the display color of a target section estimated to be an inaccessible road section to a warning color (e.g., red) (step S137).” Examiner notes that Nakamura discloses determining whether a probe car has not traversed a road section despite guidance to do so. In response to this, the road section is marked as likely to be inaccessible (i.e. it is determined that a threshold is reached after a single probe car avoids the road).)
Nakamura also discloses update the map data based on […] the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road, ([0052] "Note that the map information 30a in which the display colors of road sections are set may be uploaded to a map server...")
Additionally, Shami discloses receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”),
Shami also discloses update the map data ([0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”) based on the length of expected impediment due to at least one of the one or more conditions included in the received road data ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”)
Finally, Shami discloses and control, based on the sensor data and the updated map data, the vehicle to avoid the road. (Shami discloses controlling the vehicle based on sensor input: [0028] “…receive and process signals from the sensor system 28… for automatically controlling the components of the autonomous vehicle 10…” Shami also discloses controlling the vehicle to avoid a road based on updated map data: [0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding:
the determining and updating of data regarding vehicles avoiding roads in spite of instructions as disclosed by Nakamura in order to make record of areas likely to be inaccessible,
the receiving and updating of data regarding the estimated period of time an obstacle may be present as disclosed by Shami in order to make record of areas likely to be inaccessible,
and the control as disclosed by Shami in order to direct a vehicle away from areas likely to be inaccessible.

Regarding claim 6, modified Powers contains, as discussed above, the system of claim 1,
Powers additionally discloses wherein the sensor includes at least one of a location sensor (Fig. 9, GPS 903) (Fig. 10, GPS 1003) (Fig. 11, GPS 1102) ([0011] “One aspect of the invention is the fusion of multiple sensors…using the outputs of more than one GPS sensor.”), an image sensor, or a spatial detection sensor. 

Regarding claim 7, modified Powers contains, as discussed above, the system of claim 1,
Powers additionally discloses wherein the ECU is further configured to, by the transceiver (Fig. 4, Communications Node 404), communicate the updated map data to the remote data server. (Fig. 4, Cloud Database 408) ([0062] “The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408…”)

Regarding claim 8, modified Powers contains, as discussed above, the system of claim 7,
Powers does not explicitly disclose determining the following elements. However, Shami discloses wherein the updated map data is configured for use by one or more other vehicles including a second vehicle ([0059] “…store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”), the second vehicle including:
a second transceiver ([0029] “…a wireless communication system configured to communicate via a wireless local area network (WLAN) using IEEE 802.11 standards or by using cellular data communication.” Examiner notes that these communication means require a transceiver.) configured to receive the updated map data from the remote data server ([0047] “Inputs to the system 100 may be… received from the communication system 36…” [0029] “The communication system 36 is configured to wirelessly communicate information to and from other entities 48, such as but not limited to, other vehicles (“V2V” communication), infrastructure (“V2I” communication)…” Examiner notes that the communication system of the “other vehicles” (i.e. at least a second vehicle) receives the map data from other cars or infrastructure (i.e. a remote data server).);
and a second ECU configured to determine a series of navigation directions for a driver of the second vehicle to execute, the series of navigation directions determined based on the updated map data. ([0059] “…store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52. That is, the presence of the observed obstacle(s) may subsequently affect path planning…” Examiner notes that the “other vehicles”, which contain ECUs, perform path planning (i.e. determine navigation directions) based on the updated map data. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system and ECU as disclosed by Powers by adding the V2V and V2I communication as disclosed by Shami in order to create a fleet of vehicles [0030] “suitable for use in the context of a taxi or shuttle system in a certain geographical area (e.g., a city, a school or business campus, a shopping center, an amusement park, an event center, or the like) or may simply be managed by a remote system.” as disclosed by Shami.

Regarding claim 9, Powers discloses a system for verifying a state of a road (Fig. 4, Exemplary System 400), the system comprising:
a sensor located in a vehicle (Fig. 1, Vehicle Sensor System 120) and configured to detect sensor data associated with the road (Fig. 4, Wheel Sensor 401, Fixed Sensor 402, Additional Sensor 403) ([0002] “The present invention relates to a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface”);
a transceiver located in the vehicle (Fig. 4, Communications Node 404, examiner interprets communication node to be a transceiver that can transmit and receive information) and configured to communicate the sensor data to a remote data server (Fig. 4, Cloud Database 408) ([0062] “The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408… The system of this invention may either use cloud computing module 409 or the on-board processing module 405 to process data from the sensors 401-403”…”);
a memory located in the remote data server and configured to store map data ([0046] “In one embodiment, input to a model takes the form a more complex "profile", which includes an array of data associated with a given vehicle… an array of COF versus slip ratio curves for a single vehicle in a number of different environmental conditions… this profile(s) is stored at the vehicle in a memory unit.” Examiner interprets “array of data associated with a given vehicle” to include map data.);
a processor located in the remote data server (Fig. 4, Cloud Computation Module 409) and configured to:
receive, from a plurality of vehicles, a plurality of respective sensor data associated with the road (Fig. 4, Communications Node 404; [0066] “The road type/condition information and weather information as well as other information are received at the system 400 from an external source via the communications node 404.”),
determine, based on the plurality of respective sensor data associated with the road, (i) road data relating to one or more conditions associated with the road the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment, and (ii) respective maneuvering data relating to the road and the plurality of vehicles (Fig. 4, Processing Module 405; [0062] “…processing module 405 which aggregates data from each sensor 401-403.” [0101] “…the database may provide prior COF information/measurements of vehicles passing over the travel path. In this regard, prior COF information 1402 may be provided for predetermined road segments (e.g., every quarter mile) and/or for changes in road geography, surface and/or road structure (e.g., changes in road grade, changes from asphalt to concrete, changes from new asphalt to worn asphalt, bridge susceptible to icing, etc.)” Examiner interprets the database of road data to require the database be updated regularly by vehicles with the invention installed (i.e., the map data is updated with determined road data).),
Powers does not explicitly disclose the following elements:
Receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment
determine, based on the received maneuvering data, that each vehicle of a percentage of the one or more vehicles avoided the road in spite of a navigational instruction to traverse the road,
update the map data based on the length of expected impediment due to at least one of the one or more conditions included in the received road data and the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road,
and control, based on the sensor data and the updated map data, the vehicle to avoid the road.
However, Nakamura does disclose determine, based on the respective maneuvering data, that each vehicle of a percentage of the plurality of vehicles avoided the road in spite of a navigational instruction to traverse the road, ([0065] “Here, a road section through which the mobile unit has not actually passed despite the fact that the user is guided thereto once can be estimated to be a road section around which the user has intentionally detoured, and can be estimated to be a road section around which the user has detoured as a result of him/her determining that the road section is inaccessible.” [0050]-[0051] “A road section through which the probe car P has not passed has the likelihood of being inaccessible and thus is set with a caution color that calls user's attention. Furthermore, by the function of the inaccessible road section estimation module 21c, the control part 20 sets the display color of a target section estimated to be an inaccessible road section to a warning color (e.g., red) (step S137).” Examiner notes that Nakamura discloses determining whether a probe car has not traversed a road section despite guidance to do so. In response to this, the road section is marked as likely to be inaccessible (i.e. it is determined that a threshold is reached after a single probe car avoids the road).)
Nakamura also discloses update the map data based on […] the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road, ([0052] "Note that the map information 30a in which the display colors of road sections are set may be uploaded to a map server...")
Additionally, Shami discloses receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”),
Shami also discloses update the map data ([0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”) based on the length of expected impediment due to at least one of the one or more conditions included in the received road data ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”)
Finally, Shami discloses and control, based on the sensor data and the updated map data, the vehicle to avoid the road. (Shami discloses controlling the vehicle based on sensor input: [0028] “…receive and process signals from the sensor system 28… for automatically controlling the components of the autonomous vehicle 10…” Shami also discloses controlling the vehicle to avoid a road based on updated map data: [0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding:
the determining and updating of data regarding vehicles avoiding roads in spite of instructions as disclosed by Nakamura in order to make record of areas likely to be inaccessible,
the receiving and updating of data regarding the estimated period of time an obstacle may be present as disclosed by Shami in order to make record of areas likely to be inaccessible,
and the control as disclosed by Shami in order to direct a vehicle away from areas likely to be inaccessible.

Regarding claim 14, modified Powers contains, as discussed above, the system of claim 9,
Powers additionally discloses wherein the sensor located in the vehicle includes at least one of a location sensor (Fig. 9, GPS 903) (Fig. 10, GPS 1003) (Fig. 11, GPS 1102) ([0011] “One aspect of the invention is the fusion of multiple sensors…using the outputs of more than one GPS sensor.”), an image sensor, or a spatial detection sensor.

Regarding claim 15, Powers discloses a method for a vehicle for verifying a state of a road (Fig. 4, Exemplary System 400), the method comprising:
detecting, by a sensor (Fig. 4, Wheel Sensor 401, Fixed Sensor 402, Additional Sensor 403), sensor data associated with the road ([0002] “The present invention relates to a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface”);
storing, by a memory (Fig. 4, Memory 410), map data ([0046] “In one embodiment, input to a model takes the form a more complex "profile", which includes an array of data associated with a given vehicle… an array of COF versus slip ratio curves for a single vehicle in a number of different environmental conditions… this profile(s) is stored at the vehicle in a memory unit.” Examiner interprets “array of data associated with a given vehicle” to be map data.);
receiving, by a transceiver and from a remote data server, (i) road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment, and (ii) maneuvering data relating to the road and one or more vehicles (Fig. 4, Communications Node 404; [0066] “The road type/condition information and weather information as well as other information are received at the system 400 from an external source via the communications node 404.”);
determining, by an electronic control unit (ECU) ([0062] “…processing module 405 which aggregates data from each sensor 401-403.”)
Powers does not explicitly disclose the following elements:
Receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment
determine, based on the received maneuvering data, that each vehicle of a percentage of the one or more vehicles avoided the road in spite of a navigational instruction to traverse the road,
update the map data based on the length of expected impediment due to at least one of the one or more conditions included in the received road data and the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road,
and control, based on the sensor data and the updated map data, the vehicle to avoid the road.
However, Nakamura does disclose and based on the received maneuvering data, that each vehicle of a percentage of the one or more vehicles avoided the road in spite of a navigational instruction to traverse the road, ([0065] “Here, a road section through which the mobile unit has not actually passed despite the fact that the user is guided thereto once can be estimated to be a road section around which the user has intentionally detoured, and can be estimated to be a road section around which the user has detoured as a result of him/her determining that the road section is inaccessible.” [0050]-[0051] “A road section through which the probe car P has not passed has the likelihood of being inaccessible and thus is set with a caution color that calls user's attention. Furthermore, by the function of the inaccessible road section estimation module 21c, the control part 20 sets the display color of a target section estimated to be an inaccessible road section to a warning color (e.g., red) (step S137).” Examiner notes that Nakamura discloses determining whether a probe car has not traversed a road section despite guidance to do so. In response to this, the road section is marked as likely to be inaccessible (i.e. it is determined that a threshold is reached after a single probe car avoids the road).);
Nakamura also discloses update the map data based on […] the percentage of the one or more vehicles which avoided the road in spite of the navigational instruction to traverse the road, ([0052] "Note that the map information 30a in which the display colors of road sections are set may be uploaded to a map server...")
Additionally, Shami discloses receiving road data relating to one or more conditions associated with the road, the one or more conditions categorized into a plurality of categories of conditions based on a length of expected impediment ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”),
Shami also discloses update the map data ([0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”) based on the length of expected impediment due to at least one of the one or more conditions included in the received road data ([0059] “That is, the presence of the observed obstacle(s) may subsequently affect path planning for a certain period of time. In accordance with one embodiment, module 530 might estimate the likely “half-life” of the obstacle based on its classification. For example, given past experience and training, vehicle might expect a pothole 472 to remain in place for weeks or even months, but will assume that a box 471 will be removed from roadway 420 within a few hours.”)
Finally, Shami discloses and control, based on the sensor data and the updated map data, the vehicle to avoid the road. (Shami discloses controlling the vehicle based on sensor input: [0028] “…receive and process signals from the sensor system 28… for automatically controlling the components of the autonomous vehicle 10…” Shami also discloses controlling the vehicle to avoid a road based on updated map data: [0059] “Finally, at step 607, vehicle 400 subsequently provides information regarding the obstacle 471 and/or 472 to an external entity, such as system 52 of FIG. 2, which may store the obstacle information within database 53 as map data for future path planning by vehicle 400 and any other vehicle having access to system 52.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Powers by adding:
the determining and updating of data regarding vehicles avoiding roads in spite of instructions as disclosed by Nakamura in order to make record of areas likely to be inaccessible,
the receiving and updating of data regarding the estimated period of time an obstacle may be present as disclosed by Shami in order to make record of areas likely to be inaccessible,
and the control as disclosed by Shami in order to direct a vehicle away from areas likely to be inaccessible.

Regarding claim 16, modified Powers contains, as discussed above, the method of claim 15,
Powers additionally discloses further comprising: determining, by the ECU and based on the sensor data, (Fig. 4, Processing Module 405) second maneuvering data associated with the road and the vehicle ([0062] “…processing module 405 which aggregates data from each sensor 401-403.”

Regarding claim 17, modified Powers contains, as discussed above, the method of claim 16,
Powers additionally discloses further comprising communicating, by a transceiver of the vehicle (Fig. 4, Communications Node 404), the updated map data to a remote data server. (Fig. 4, Cloud Database 408) ([0062] “The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408…”)

Regarding Claim 18, modified Powers contains, as discussed above, the method of claim 15,
Powers additionally discloses further comprising communicating, by the transceiver (Fig. 4, Communications Node 404), the sensor data to the remote data server. (Fig. 4, Cloud Database 408) ([0062] “The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408… The system of this invention may either use cloud computing module 409 or the on-board processing module 405 to process data from the sensors 401-403”)

	Claim 2-5, 10-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Nakamura, Shami, and Dimitriadis (US20130325320A1).

	Regarding claim 2, modified Powers contains, as discussed above, the system of claim 1, wherein the ECU is further configured to:
	Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose determine a series of navigation directions for a driver of the vehicle to execute, the series of navigation directions determined based on the updated map data. ([0006] “The navigation application can generate routes at the user device and/or communicate with a remote routing service to obtain directions or routes”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system and ECU as disclosed by Powers by adding the determination of navigation directions as disclosed by Dimitriadis in order to utilize the updated map data to avoid areas that are likely to be inaccessible.

	Regarding claim 3, modified Powers contains, as discussed above, the system of claim 2,
Modified Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose further comprising an input/output device (Fig. 1, User Device 102) configured to:
receive an input (Examiner interprets user device to be capable of receiving input.) related to a destination to navigate to,
and display the series of navigation directions for the driver of the vehicle to execute. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the input/output device as disclosed by Dimitriadis, in order to inform the system where the driver would like to navigate to and to allow the driver to observe the information produced by the system.

Regarding claim 4, modified Powers contains, as discussed above, the system of claim 2,
	Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose wherein the ECU is further configured to exclude a direction to traverse the road from the series of navigation directions based on the sensor data indicating that the road is closed or blocked. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the excluding of directions as disclosed by Dimitriadis, in order to reduce the likelihood of needing to navigate around obstacles, perform U-turns, or becoming stuck in traffic and to create a more effective navigation system.

	Regarding claim 5, modified Powers contains, as discussed above, the system of claim 2,
Powers does not explicitly disclose determining the following elements. However, Dimitriadis discloses wherein the ECU is further configured to exclude maneuvers that are determined to be not possible from the series of navigation directions. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the excluding of maneuvers as disclosed by Dimitriadis, for the purpose to seek more data to inform an optimal route or maneuver to create a more effective navigation system.

	Regarding claim 10, modified Powers contains, as discussed above, the system of claim 9,
Modified Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose wherein the ECU located in the vehicle is further configured to determine a series of navigation directions for a driver of the vehicle to execute, the series of navigation directions determined based on the updated map data. ([0006] “The navigation application can generate routes at the user device and/or communicate with a remote routing service to obtain directions or routes”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system and ECU as disclosed by Powers by adding the determination of navigation directions as disclosed by Dimitriadis in order to utilize the updated map data to avoid areas that are likely to be inaccessible.

Regarding claim 11, modified Powers contains, as discussed above, the system of claim 10,
Modified Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose  further comprising an input/output device located in the vehicle (Fig. 1, User Device 102) configured to:
receive an input related to a destination to navigate to (Examiner interprets user device to be capable of receiving input.),
and display the series of navigation directions for the driver of the vehicle to execute. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the input/output device as disclosed by Dimitriadis, in order to inform the system where the driver would like to navigate to and to allow the driver to observe the information produced by the system.

	Regarding claim 12, modified Powers contains, as discussed above, the system of claim 10,
Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose wherein the ECU located in the vehicle is further configured to exclude a direction to traverse the road from the series of navigation directions based on the sensor data detected by the sensor located in the vehicle indicating that the road is closed or blocked. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the excluding of directions as disclosed by Dimitriadis, in order to reduce the likelihood of needing to navigate around obstacles, perform U-turns, or becoming stuck in traffic and to create a more effective navigation system.
	
Regarding claim 13, modified Powers contains, as discussed above, the system of claim 10,
Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose wherein the ECU located in the vehicle is further configured to exclude maneuvers that are determined to be not possible from the series of navigation directions. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the excluding of maneuvers as disclosed by Dimitriadis, for the purpose to seek more data to inform an optimal route or maneuver to create a more effective navigation system.
	
Regarding claim 19, Powers contains, as discussed above, the method of claim 15,
Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose further comprising determining, by the ECU a series of navigation directions for a driver of the vehicle to execute, the series of navigation directions determined based on the updated map data. ([0006] “The navigation application can generate routes at the user device and/or communicate with a remote routing service to obtain directions or routes”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system and ECU as disclosed by Powers by adding the determination of navigation directions as disclosed by Dimitriadis in order to utilize the updated map data to avoid areas that are likely to be inaccessible.


Regarding claim 20, modified Powers contains, as discussed above, the method of claim 19,
Modified Powers does not explicitly disclose the following elements. However, Dimitriadis does disclose further comprising: receiving, by an input/output device (Fig. 1, User Device 102), an input related to a destination to navigate to (Examiner interprets user device to be capable of receiving input.);
and displaying, by the input/output device, the series of navigation directions for the driver of the vehicle to execute. ([0012] “Based upon the navigation data, the server computer can determine expected conditions… If the navigation route is to be modified, a modified route can be generated, and updated route data corresponding to the modified route can be transmitted to the user device.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Powers by adding the input/output device as disclosed by Dimitriadis, in order to inform the system where the driver would like to navigate to and to allow the driver to observe the information produced by the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664